Heard upon defendants' appeal from the North Carolina Industrial Commission, awarding compensation for death of plaintiff's husband, John W. Carlton, found to have resulted from an injury by accident arising out of and in the course of his employment.
From judgment affirming the award of the Industrial Commission, defendants appealed to this Court.
The single question presented by this appeal is whether there was competent evidence to sustain the award.
If the findings of fact of the Industrial Commission are supported by competent evidence, they are conclusive upon appeal. Southern v. CottonMills, 200 N.C. 165. *Page 656 
The defendants, however, contend that the evidence offered was incompetent, and therefore insufficient to support the award. In Brown v.Ice Co., 203 N.C. 97, Brogden, J., speaking for the Court, used this language: "Obviously, if all the testimony offered by a claimant, tending to show an injury sustained in the course of his employment, was hearsay and incompetent, no finding based upon such testimony could be upheld."
While some of the evidence offered in the instant case might fall within the category of hearsay, there was competent evidence sufficient to establish the essential facts found.
The report made by M. R. Bernhardt, manager of employer (an unincorporated firm), pursuant to section 8181 (vvv), Michie's Code of 1935, sets out facts sufficient to show that the deceased, an employee, twisted his ankle, causing severe sprain or other internal injury to his right ankle; that this happened while he was carrying a case of dynamite over a rough, slick road, engaged in his regular line of duty at the time, and that the injury was by accident arising out of and in the course of his employment; and there was evidence of the wife as to the character of the injury and as to expressions of bodily feeling on the part of the deceased, showing the progress of the injury (Howard v. Wright, 173 N.C. 399); and the opinion of the medical expert that the death proximately resulted from the injury.
The report of the accident, made by the employer, was competent. Russellv. Oil Co., 206 N.C. 341; 71 C. J., 1073. Even if the report signed by M. R. Bernhardt contained some statements of fact not of his personal knowledge, it was competent as a declaration against interest. Tapp v.Dibrell, 134 N.C. 546; 71 C. J., 1073-4.
Affirmed.